      Case 2:15-cv-00555-RCL-SMD Document 306 Filed 09/14/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

ALDARESS CARTER,                                             )
Individually and on behalf of a class of similarly           )
situated persons,                                            )
                                                             )
       Plaintiff;                                            )       CIVIL ACTION NO.:
                                                             )
v.                                                           )       2:15-cv-00555-RCL
                                                             )
THE CITY OF MONTGOMERY,                                      )
et al.,                                                      )
                                                             )
       Defendants.                                           )


                    PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

       Pursuant to this Court’s Order of August 14, 2020 (ECF No. 304), by this motion,

Plaintiff Aldaress Carter respectfully asks the Court to certify the following four Classes under

Rules 23(a) and 23(b)(3) of the Federal Rules of Civil Procedure:

       (i)     A City Class, consisting of all individuals the Montgomery Municipal Court

               placed on JCS-supervised probation, who (1) had debt commuted to jail time in a

               JCS-supervised case after JCS petitioned the court to revoke probation; and (2)

               served any of that jail time on or after August 3, 2013;

       (ii)    A JCS Bearden Subclass, consisting of all individuals in the City Class who

               served any of their post-commutation jail time on or after September 11, 2013;

       (iii)   A Kloess Subclass, consisting of all individuals in the City Class whose debt was

               commuted to jail time on a date when Branch Kloess was the public defender

               assigned to the jail docket or for whom Benchmark court records or other

               documents indicate the individuals were represented by Branch Kloess for the
      Case 2:15-cv-00555-RCL-SMD Document 306 Filed 09/14/20 Page 2 of 5




               commutation; and

       (iv)    A False Imprisonment Class, consisting of all individuals the Montgomery

               Municipal Court placed on JCS-supervised probation, who (1) had debt

               commuted to jail time in a JCS-supervised case after JCS petitioned the court to

               revoke probation; and (2) served any of that jail time on or after September 11,

               2009.

       Plaintiff Carter also asks the Court to appoint him as representative of the Classes and to

appoint The Evans Law Firm, Public Justice, and Terrell Marshall Law Group PLLC as counsel

for the Classes.

       Plaintiff’s Motion for Class Certification is made on the grounds that this case satisfies

the requirements for class certification under Rule 23 of the Federal Rules of Civil Procedure.

This Motion is based upon the contemporaneously-filed Memorandum of Points and Authorities;

the contemporaneously-filed Submission of Evidentiary Matters, including the Declaration of

John Rubens and accompanying exhibits and the declarations of Plaintiff’s counsel; and all

related pleadings and records on file with the Court.

       As set forth in the Memorandum of Points and Authorities, the requirements of Rule

23(a) are met, because:

       (1) The proposed Classes are so numerous that joinder of all members is impracticable;

       (2) There are numerous common questions of fact and law;

       (3) Plaintiff’s claims are typical of the claims of members of the Classes; and

       (4) Plaintiff and his counsel will adequately represent the interests of the Classes.

       In addition, all of the requirements of Rule 23(b)(3) are met, because:

       (1) Common factual and legal questions concerning Defendants’ conduct predominate
     Case 2:15-cv-00555-RCL-SMD Document 306 Filed 09/14/20 Page 3 of 5




           over any individual issues; and

       (2) A class action is the superior means of adjudicating this controversy.

Furthermore, the members of the proposed Classes are ascertainable using objective criteria, and

constitutionally-sound notice can be provided to members of the Classes.

       For these reasons and those in the supporting Memorandum of Points and Authorities,

Plaintiff Carter respectfully asks the Court to certify the proposed Classes under Rule 23(a) and

Rule 23(b)(3); appoint Aldaress Carter as the Class representative; and appoint The Evans Law

Firm, Public Justice, and Terrell Marshall Law Group PLLC as Class counsel.

       A proposed Order is attached.

       Respectfully submitted this September 14, 2020,

                                             s/ Leslie A. Bailey
                                             Leslie A. Bailey


G. Daniel Evans (ASB-1661-N76G)                      Leslie A. Bailey (admitted pro hac vice)
Alexandria Parrish (ASB-2477-D66P)                   Brian Hardingham (admitted pro hac vice)
Maurine C. Evans (ASB-4168-P16T)                     PUBLIC JUSTICE
THE EVANS LAW FIRM, P.C.                             475 14th Street, Suite 610
1736 Oxmoor Road, Suite 101                          Oakland, CA 94612
Birmingham, AL 35209                                 (510) 622-8150
(205) 870-1970                                       lbailey@publicjustice.net
gdevans@evanslawpc.com                               bhardingham@publicjustice.net
ap@evanslawpc.com
mevans@evanslawpc.com                                Alexandra Brodsky (pro hac vice
                                                        application forthcoming)
Toby Marshall (admitted pro hac vice)                PUBLIC JUSTICE
TERRELL MARSHALL LAW GROUP PLLC                      1620 L Street NW, Suite 630
936 North 34th Street, Suite 300                     Washington, DC 20036
Seattle, WA 98103                                    (202) 797-8600
(206) 816-6603                                       abrodsky@publicjustice.net
tmarshall@terrellmarshall.com


                         Counsel for Plaintiff and the Proposed Classes
      Case 2:15-cv-00555-RCL-SMD Document 306 Filed 09/14/20 Page 4 of 5




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

ALDARESS CARTER,                                        )
Individually and on behalf of a class of similarly      )
situated persons,                                       )
                                                        )
       Plaintiff;                                       )      CIVIL ACTION NO.:
                                                        )
v.                                                      )      2:15-cv-00555-RCL
                                                        )
THE CITY OF MONTGOMERY,                                 )
et al.,                                                 )
                                                        )
       Defendants.                                      )


                      ORDER GRANTING CLASS CERTIFICATION


       Upon submission of Plaintiff’s Motion for Class Certification, the motion is GRANTED.

       IT IS SO ORDERED.



       Date: ____________________                       ______________________________
                                                        Royce C. Lamberth
                                                        United States District Judge
     Case 2:15-cv-00555-RCL-SMD Document 306 Filed 09/14/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

I hereby certify that on the 14th day of September 2020, I electronically filed the foregoing
PLAINTIFF’S MOTION FOR CLASS CERTIFICATION and PROPOSED ORDER with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
following:

Shannon L. Holliday, Esquire
Robert D. Segall, Esquire
Richard H. Gill, Esquire
COPELAND, FRANCO, SCREWS & GILL, P.A.
P.O. Box 347
Montgomery, AL 36101-0347

Micheal S. Jackson, Esquire
WEBSTER, HENRY, LYONS, BRADWELL, COHAN & BLACK, P.C.
P. O. Box 239
Montgomery, AL 36101-0239

Michael L. Jackson, Esquire
Larry S. Logsdon, Esquire
Wesley K. Winborn, Esquire
WALLACE, JORDAN, RATLIFF & BRANDT, L.L.C.
P.O. Box 530910
Birmingham, Alabama 35253

Wilson F. Green, Esquire
FLEENOR & GREEN LLP
1657 McFarland Blvd. N., Ste. G2A
Tuscaloosa, Alabama 35406

Kimberly O. Fehl, Esquire
CITY OF MONTGOMERY LEGAL DEPT.
Post Office Box 1111
Montgomery, AL 36101-1111


                                            s/ Leslie A. Bailey
                                            Leslie A. Bailey
